Citation Nr: 0315213	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-16 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969, including service in the Republic of Vietnam 
from March 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of the determination to the Board.

In November 2002, the veteran, accompanied by his 
representative, offered testimony at a hearing held at the 
local VA office before the undersigned Veterans Law Judge 
(formerly referred to as a Member of the Board).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The preponderance of the evidence shows that the veteran 
does not have PTSD.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for PTSD, and that the requirements of the 
VCAA have in effect been satisfied.

In May 1999, the veteran was provided with a VA examination 
to determine the nature and extent of his psychiatric 
disability and to obtain an opinion as to the etiology of his 
claimed PTSD.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Further, the RO has obtained records of his VA 
outpatient care, and as noted in the introduction, in 
November 2002, he testified at a hearing conducted before the 
undersigned Veterans Law Judge.  He and his representative 
have also been provided with a statement of the case and a 
supplemental statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially notify them of the evidence needed by the 
veteran to prevail on the claim.  In addition, in the 
February 2002 supplemental statement of the case, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  This document gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); ), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background

The service medical records are negative for complaints or 
treatment of psychiatric problems, and his service separation 
examination, dated in February 1969, shows that he was found 
to be psychologically normal.  In addition, the veteran's DD 
Form 214 reflects that his military occupational specialty 
(MOS) was military policeman, and his service personnel 
records show that he served also as a security guard while in 
Vietnam.

In September 1998, the veteran filed this claim of service 
connection for PTSD, and in support, he maintained that he 
has PTSD due to experiences he had while serving in Vietnam, 
where he was stationed from March 1968 to February 1969.  In 
this regard, in an undated statement received at the RO in 
February 1999, the veteran reported as stressors being 
subjected to incoming enemy fire, and indicated that while 
patrolling at night, members of his unit would be hurt.

Pursuant to VA's duty to assist, the RO associated records of 
his VA outpatient care and scheduled him for a formal VA 
psychiatric examination.  The VA outpatient treatment 
records, dated from March to November 1999, reflect that the 
veteran participated in a PTSD outreach program.  The initial 
March 1999 entry shows that the veteran sought entry into the 
program because he wanted VA compensation benefits.  The VA 
outpatient treatment records do not reflect treatment for 
PTSD, although one entry does indicate that he was diagnosed 
as having this disability.

In May 1999, the veteran was afforded a formal VA psychiatric 
examination.  The examination was conducted by a board-
certified psychiatrist, who discussed the veteran's pertinent 
military history, which included acknowledging his Vietnam 
service.  In doing so, the examiner noted that the veteran 
had served as a military policeman in Vietnam, guarding an 
ammunition dump during his eleven months of service there.  
The veteran stated that while in Vietnam, he was involved in 
approximately five fire fights and had witnessed fellow 
servicemen getting killed and mutilated.  The veteran denied, 
however, that he had never been wounded or had been on a 
"battlefield."  

In addition, the veteran indicated that he "had been 
involved with alcohol and drug abuse, even prior to and 
during Vietnam."  The veteran also reported that his nephew 
was murdered in 1975, and that since that time, he has had 
thoughts about killing others, as well as difficulty 
sleeping.  He added that, since the murder, he had had 
recurrent thought about his Vietnam experiences, but denied 
having significant feelings of guilt, worthlessness, 
hopelessness, paranoia, acute suicidality, anhedonia or 
crying spells.  The veteran further stated that in the past 
five years his intrusive thoughts regarding his Vietnam 
experiences had increased, and that he currently thought of 
them on a daily basis, which contributed to his depression, 
loneliness and social isolation.  The psychiatrist indicated, 
however, that the veteran's main intrusive memory of Vietnam, 
however, was that the United States had lost the war.

The psychiatrist observed that the veteran had never been 
hospitalized for psychiatric problems and had never been 
prescribed any psychotropic medications, but had began 
participating in the VA outpatient PTSD program for the past 
six weeks.  In addition, to interviewing the veteran and 
discussing his post-service medical, social and occupational 
history, the examiner administered psychological testing, 
including the MMPI (Minnesota Multiphasic Personality 
Inventory) and a mental status examination.  

The examiner explained the criteria required for a diagnosis 
of PTSD, as set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), and concluded that, based on 
the findings of the interview, mental status examination, and 
MMPI, the veteran did not have PTSD.  In doing so, the 
psychiatrist identified numerous reasons why the veteran's 
psychological problems did not satisfy the criteria for that 
diagnosis, including his determination that the stressors 
cited by the veteran were not adequate to support a diagnosis 
of PTSD.  The examiner also pointed out that the veteran did 
not report having recurrent thoughts of reliving his past 
traumas in Vietnam; instead, he noted that the veteran had 
recurrent thoughts regarding our having lost the war.  
Further, with regard to his reported insomnia, the examiner 
stated it was more likely due to his alcohol and marijuana 
use.  In addition, the psychiatrist reported that the veteran 
was not social withdrawn in a way typical of those suffering 
from PTSD and that this symptom too was likely attributable 
to his alcohol and drug use.  

The psychiatrist also reported that the veteran did not have 
social or professional impairment, other than likely due to 
his drug and alcohol abuse.  Further, with regard to the 
veteran's reported ongoing subjective complaints, the 
psychiatrist commented that there were no subjective symptoms 
during the examination to substantiate those complaints, and 
noted that the veteran had interacted without difficulty with 
him and with members of his clinical staff, and had 
"adapted" without stress during the examination.  In 
addition, he stated that the veteran had not appeared 
distracted and had maintained a bright and stable affect 
throughout the evaluation.  The psychiatrist thus ruled out a 
diagnosis of PTSD and instead assessed him as suffering from 
alcohol abuse and marijuana abuse.

On the basis of the its review of the veteran's statements, 
the service medical records, the VA outpatient treatment 
records and the May 1999 VA examination report, in a July 
1999 rating decision, the RO denied service connection for 
PTSD, a determination it confirmed and continued in a 
September 1999 rating action, based on its consideration of 
the veteran's service personnel records.  The veteran 
perfected an appeal, asserting that he was being seen by a 
private practitioner who would "substantiate his 
condition"; he also sought to testify at a Board hearing.

In November 2002, the veteran testified at a hearing held 
before the undersigned Veterans Law Judge.  During the 
hearing, he reported that he had participated in the VA 
outpatient PTSD program but was not diagnosed as having that 
psychiatric disability.  He further testified that he arrived 
in Vietnam in February 1968 and had engaged in combat, 
including by participating in the Tet Offensive.  The veteran 
stated that he had flashbacks of a jeep blowing up and of 
dead people lying on the ground, as well as nightmares "that 
someone is after him."  He further testified that he was 
subjected to incoming enemy fire and that his partner, who he 
identified [BH], was hit in the leg.  In addition, he 
reported that he ceased participating in the VA outpatient 
program because the examiner refused to diagnose him as 
having the condition.

In February 2003, his representative submitted a copy of a 
report prepared by a private physician, Dr. Buford Gibson, 
Jr. of In Depth Psychiatry/Psychotherapy.  At the outset of 
the report, Dr. Gibson indicated that he had seen the veteran 
for a comprehensive psychiatric evaluation in December 2002 
and for continuing sessions.  In addition, he acknowledged 
that he had not reviewed any medical records, and that the 
report consisted of his clinical findings.  The examiner 
stated that the veteran complained of having nightmares of 
Vietnam, seeing "them" shoot him, and of suffering from 
paranoia and of problems at home with his family.  The 
veteran described his life as "breaking up" and indicated 
that he had an exaggerated startle response.

Dr. Gibson indicated that the veteran had arrived in Vietnam 
on February 3, 1968, during the Tet Offensive.  In addition, 
he stated that while serving as a security guard, the veteran 
was "shot at every night."  The examiner added that, due to 
his Vietnam experiences, the veteran had recurrent intrusive 
thoughts, nightmares and flashbacks "that yield disabling 
anxiety and avoidance that interfere with social, familial 
and occupational functioning."  Dr. Gibson further stated 
that the veteran feared for his "physical integrity and his 
life" and suffered from recurrent intrusive distressing 
recollections, a sense of helplessness, nightmares, and 
intense psychological distress at exposure to events that 
symbolize or resemble an aspect of the traumatic events.  

Dr. Gibson also reported that the veteran "persistently" 
avoided stimuli associated with the trauma and psychological 
numbness, such as efforts at thinking about the events, and 
had psychogenic amnesia, a decreased interest in doing things 
outside the general, and of feeling separated and detached 
from others.  He added that the veteran also had persistent 
symptoms of increased arousal and thus had difficulty falling 
and remaining asleep and had irritable outbursts and 
moodiness, trouble concentrating, an exaggerated startle 
response, and became anxious when he was away from his home 
or on the streets.  Further, the examiner indicated that, 
most of the day, every day, the veteran had markedly 
diminished interests in pleasure in almost all activities, as 
well as insomnia, psychomotor retardation, a loss of energy, 
feelings of worthlessness or hopelessness, appetite 
disturbances, and a diminished ability to concentrate.

Dr. Gibson diagnosed the veteran as having PTSD due to his 
traumatic military experiences.  Subsequent to offering this 
impression, he commented that, "in my opinion, there is 
little doubt that the injury produced the undercurrent of 
psychiatric symptomatology now clinically apparent on 
examination.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In doing so, where as here the Board 
is presented with conflicting medical evidence, it is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
this regard, the Board notes that the Federal Circuit and the 
Court have both specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, in Guerrieri, the Court offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Id. at 470-
71.

After a careful review of the medical and lay evidence, the 
Board finds that the preponderance of the evidence shows that 
the veteran does not have PTSD, and thus his claim must be 
denied.

In reaching this determination, the observes that in his 
February 1999 statement, the veteran identified as stressors 
incoming enemy fire and injuries sustained by members of his 
unit while on patrol.  Further, during the May 1999 formal VA 
psychiatric examination, which was conducted because the 
veteran had filed a claim seeking service connection for 
PTSD, the veteran specifically denied ever engaging in combat 
and made no mention of participating in the Tet Offensive.  
In addition, as the VA psychiatrist pointed out, his 
recurrent memories of Vietnam related to the United States 
losing the war, not any personal experiences he had while 
serving there.  Moreover, in a discussion of the veteran's 
history, he noted that the veteran acknowledged history of 
alcohol and drug abuse, which began prior to his service in 
Vietnam.  Further, the May 1999 psychiatrist consistently 
referred to the criteria for PTSD as set forth in DSM-IV, and 
concluded that the veteran stressors were not adequate to 
support a diagnosis of PTSD.  In fact, he specifically 
attributed many of his psychiatric symptoms to those 
disabilities, rather than to a diagnosis of PTSD, which as 
noted above, he ruled out.  In light of the above, and for 
the reasons set forth below, the Board finds most persuasive 
the findings and conclusions reached by the VA psychiatrist 
as set forth in his May 1999 report.  

Moreover, the May 1999 psychiatrist's findings are consistent 
with those found by the VA outpatient examiners, who as the 
veteran noted during his November 2002 hearing, declined to 
diagnose him as having this condition.  Further, the March 
1999 entry reflects that the veteran participated in the 
program not because he sought treatment, but because it was a 
vehicle for him to obtain VA compensation.  Indeed, during 
the November 2002 hearing, the veteran testified that he quit 
going to the group because he had not been diagnosed as 
having PTSD, and thus by his own admission was not there to 
seek treatment for his psychiatric problems.

In finding that the veteran does not have PTSD, the Board, 
while acknowledging Dr. Gibson's February 2003 report, finds 
that it is not persuasive because it not only is contradicted 
by the service personnel records, but also because it 
conflicts with the veteran's own statements and sworn 
testimony.  

With regard to the former, Dr. Gibson states that the veteran 
arrived in Vietnam on February 3, 1968, and participated in 
the Tet Offensive.  The service personnel records show, 
however, that he did not arrive in Vietnam until March 6, 
1968.  In any event, the Board notes that the Tet Offensive 
began on January 30, 1968, and lasted for only two weeks, and 
thus the veteran could not possibly have participated in the 
Tet Offensive.  Moreover, during the May 1999 VA psychiatric 
examination, the veteran specifically denied "having been on 
a battlefield."

Further, with regard to the veteran's symptoms, Dr. Gibson 
attributes all of these manifestations, which strangely are 
not reflected in the VA outpatient treatment records or were 
complained of during the formal VA psychiatric examination, 
to his diagnosed PTSD.  In this regard, the Board finds it 
highly significant that the examiner failed to note the 
veteran's acknowledged history of abusing alcohol and other 
drugs, which diminishes the credibility and probative value 
of his findings and conclusions.  Most striking, however, is 
the chasm of difference between the veteran's reported 
symptoms set forth in the February 2003 report from those in 
the May 1999 VA psychiatric examination, and well as from 
those identified in his own statements and November 2002 
sworn testimony.  Moreover, as Dr. Gibson acknowledged, he 
did not review any of the veteran's pertinent records.

In light of the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran' does 
not have PTSD.  Because he has failed to satisfy the first 
element of a claim of service connection for PTSD, i.e., 
medical evidence establishing a diagnosis of the condition, 
service connection for PTSD is not warranted.



ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

